Case 1:18-cv-10810-NRB Document 8 Filed 01/16/19 Page 1 of 1

UNITED STATES DISTRICT COURT/SCUTHERN DISTRICT OF NEW YORK Attorney: KLEIN & SOLOMON, LLP.

 

HESHAM AWAD, ETAL
Plaintiff(s)
: Index # 1:18-CV-10810-NRB
- against -
SHARIF OMAR, ETANO Purchased November 20, 2018
Defendant(s)

AFFIDAVIT OF SERVICE

 

state or N@vade. county or CAILIC ,..

IX, ue Cistlgcinc DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE OF
EIGHTEEN YEARS AND RESIDESAT 229 £ LWAGn Speimgs Rott HAD LAS Vents Vv FFIIF
/

That on January 9, 2019 at 07:00 PM at

2747 PARADISE ROAD, UNIT 3103
LAS VEGAS, NV 89109

deponent served the within SUMMONS AND COMPLAINT; CIVIL COVER SHEET on SAMI OMAR therein named.

INDIVIDUAL by delivering a true copy of each to said Defendant personally; deponent knew the person so served to be the person
described as the Defendant therein and he identified himself as such.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)

MALE TAN BLACK 45 ee: 200
MILITARY Person spoken to was asked whether the Defendant was in the military service of the State of New York or the United
SERVICE States and received a negative reply. Upon information and beliaf based upon the conversation and observation as

aforesaid deponent avers that the Defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

   

Sworn to me on:

 

Notary:

 

 

ERIKA SORIANO erver: H
NOTARY PUBLIC STATE OF NEVADA >
wah eSB ZOU! ay ace Casile
Invoice #: 708827
UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
